ORDER

Mary Jane Lincoln, a pro se Kentucky resident, appeals a district court judgment affirming the Commissioner’s denial of her applications for social security disability benefits and for supplemental security income benefits. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Lincoln filed her applications for benefits on December 7, 1997. Lincoln was born on December 7,1943. She previously worked as a cafeteria attendant. She was allegedly disabled due to a cervical strain and knee pain. After a hearing, an administrative law judge (ALJ) found that Lincoln did not have a severe impairment. Therefore, the ALJ denied benefits. The Appeals Council declined to review the ALJ’s decision.
Lincoln then filed a civil action seeking judicial review of the Commissioner’s decision. Upon de novo review of a magistrate judge’s report, the district court affirmed the denial of benefits and granted judgment to the Commissioner. In her timely appeal, Lincoln’s only arguments are that she did not consent to an extension of time for the Commissioner to file an answer and that she is entitled to a default judgment.
The district court’s decision not to grant a default judgment is reviewed for an abuse of discretion. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.1986).
In her rambling brief, Lincoln contends that the magistrate judge engaged in improper conduct by stating that she had consented to the Commissioner’s request for an extension of time to file his answer. The record establishes that on June 21, 2001, the Commissioner requested an extension of time until July 22, 2001, to file an answer to Lincoln’s complaint. Lincoln then filed two responses objecting to the motion and requesting a default judgment. In his order, the magistrate judge specifically stated that, “plaintiff objects to the extension.” Therefore, Lincoln’s contention that the magistrate judge felt that she had consented to the extension of time is incorrect.
As for Lincoln’s argument that she was entitled to a default judgment, the magis*95trate judge granted the Commissioner’s request for an extension of time to file his answer. As the Commissioner filed his answer within the requested time period, the district court did not abuse its discretion in denying Lincoln a default judgment.
Accordingly, we affirm the court’s judgment. Rule 34(j)(2)(C), Rifles of the Sixth Circuit.